Citation Nr: 0515831	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-02 158	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating for depression in excess 
of 30 percent.

2.  Entitlement to an initial rating for arthritis of the 
cervical spine in excess of 10 percent.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for scoliosis with left 
leg length discrepancy.

5.  Entitlement to service connection for fibrocystic breast 
disease.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from May 2, 1989, 
to June 30, 1999; she had 9 years, 10 months, and 4 days of 
active military service prior to May 2, 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appellant has appealed the initial 10 percent rating that 
was assigned for her cervical spine arthritis disability when 
service connection was granted, as well as the initial 30 
percent evaluation assigned for her depression.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
rating issues are as set out on the title page above.


FINDINGS OF FACT

1.  The appellant experiences depression, social isolation, 
difficulty sleeping, irritability, difficulty with 
concentration, and some problems with establishing and 
maintaining effective work.

2.  The appellant's global assessment of functioning (GAF) 
scores have ranged from 55 to 65.

3.  The appellant's service-connected cervical spine 
disability has been manifested by complaints of persistent 
neck pain with pain on motion and with reduced activity due 
to the pain; it is also manifested by objective clinical 
findings of diffuse mild cervical spine degenerative changes, 
mild restriction of cervical spine motion and pain on motion.

4.  The disability caused by the appellant's cervical spine 
disability is consistent with slight limitation of motion, 
but not moderate limitation of motion.

5.  The appellant's neck disability does not equate to 
unfavorable ankylosis of the entire cervical spine; it does 
not equate to forward flexion of the cervical spine limited 
to between 15 and 30 degrees or to a combined range of motion 
of the cervical spine less than or equal to 170 degrees.

6.  There is no competent medical evidence of any current 
right shoulder disorder, scoliosis, a clinically significant 
leg length difference or fibrocystic breast disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9433) 
(2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 
5290 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2004).

3.  The veteran does not have any right shoulder disorder or 
scoliosis/left leg length discrepancy or fibrocystic breast 
disease that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Medical evidence

Review of the appellant's service medical records reveals 
that she complained of right lateral hip pain in November 
1991; she felt that her symptoms were secondary to a 
difference in leg lengths.  On physical examination, the left 
leg was approximately one-quarter inch shorter than the right 
leg.  The physician stated that there was no reason to 
correct this and recommended stretching exercises.  In 
November 1995, the appellant underwent a breast examination.  
There were no dominant masses.  The breasts were lumpy 
bilaterally with a tender area at 12 o'clock on the left.  
The impression was that the findings represented a normal 
examination.  A mammogram performed in January 1999 was 
negative.  Radiographic examination completed in February 
1999 revealed mild rotation of the spinal process with mild 
scoliosis of the lumbar spine to the left.  The February 1999 
report of medical history indicated that the examiner linked 
the appellant's complaints of neck and shoulder pain to the 
mild scoliosis noted on a recent orthopedic visit.  The 
appellant was to continue her yoga stretching.  The 
separation physical examination conducted that same month was 
normal.  The examiner noted that the appellant's chronic 
neck/shoulder pain/arthritis/fibromyalgia/myofascial pain 
condition was stable.

The appellant underwent a VA medical examination in March 
1999; she complained of right shoulder pain and reported 
treatment with a TENS unit in 1987, and trigger point 
injections in 1988.  She also reported undergoing physical 
therapy in 1995.  She complained of pain, weakness, 
stiffness, subluxation, swelling, inflammation, dislocation, 
fatigue and lack of coordination.  She said that her symptoms 
were constant and their severity was distressing.  She also 
said that flare-ups occurred once a month, lasting three to 
four days at a time.  These flare-ups were associated with 
too much activity and limitation of motion.  The appellant 
reported an onset date of 1986 for fibromyalgia symptoms and 
said that the condition was diagnosed in 1992.  She said that 
it was primarily in her neck, right shoulder, trapezius and 
scapula.  The appellant stated that her right leg was one 
inch longer than her left leg; she did not complain of any 
particular symptoms from this discrepancy.  She also stated 
that the onset date for fibrocystic breast disease was 
November 1995, and that the condition was diagnosed in 1998 
by mammography.  

On physical examination, the appellant's posture and gait 
were normal.  Sensory testing was normal.  Motor function was 
normal.  Deep tendon reflexes were 2+ and symmetric.  The 
musculoskeletal system was normal.  Hand strength was normal.  
There was no evidence of any painful motion of the lumbar 
spine.  The appellant demonstrated an active range of motion 
of the lumbar spine of 95 degrees of flexion, 35 degrees of 
extension, 40 degrees of right and left lateral bending and 
35 degrees of right and left rotation.  The appellant 
demonstrated no muscle spasms or weakness of the cervical 
spine; there was some evidence of painful motion.  For the 
cervical spine, she accomplished 65 degrees of flexion, 50 
degrees of extension, 40 degrees of right and left lateral 
flexion and 80 degrees of left and right rotation.  The 
examiner noted that this motion was performed with pain.  The 
appellant also demonstrated 180 degrees of right and left 
shoulder flexion, as well as 180 degrees of right and left 
abduction and 90 degrees of right and left internal and 
external rotation.  The appellant's feet showed no sign of 
any abnormal weight bearing and she had no limitation of 
function of standing or walking.  The appellant was oriented 
times three with normal memory and behavior.  Her 
comprehension and coherence of response were normal, as were 
her emotional reactions and attention.  Radiographic 
examinations of the cervical spine, dorsal spine, lumbar 
spine, right foot, femur, tibia, fibula and right shoulder 
were all normal.  

The examiner stated that, for the right shoulder pain and the 
fibromyalgia, there were subjective findings of pain, 
weakness and stiffness without any objective findings.  The 
examiner said that there were no objective data to support 
either diagnosis.  The examiner noted that there were no 
subjective findings associated with cervical disc disease or 
scoliosis.  The examiner stated that the right leg was 
approximately one-half centimeter longer than the left leg 
and that this represented a minor difference in leg length.  
The examiner stated that there was no evidence of cervical 
disc disease or scoliosis.  The examiner also noted that 
there were no subjective findings in relation to the breasts 
and rendered a diagnosis of history of fibrocystic breast 
disease.  

The appellant underwent a VA psychiatric examination in March 
1999; she complained of fatigue and loss of interest, as well 
as trouble with focus and concentration and trouble sleeping.  
She said that she was upset and agitated at times and that 
she was irritable.  She denied symptoms of anxiety or panic 
attacks.  The examiner noted that the appellant did not have 
generalized pain or trigger points by her description, except 
in the neck and shoulder area.  On examination, the appellant 
was oriented and able to perform immediate and recent recall.  
She denied hallucinations.  There were no delusions, or 
paranoia, or grandiosity or suicidal or homicidal ideations.  
The appellant's affect was restricted and she had mild 
psychomotor slowing.  The examiner rendered a diagnosis of 
moderate major depression and assigned a GAF score of 55.

The appellant underwent another VA psychiatric examination in 
June 2001; the examiner reviewed the claims file.  The 
appellant reported a past history of mild to moderate 
depression.  She said that she was currently working full-
time and that she had never had any problems on the job.  She 
also stated that she had not lost any time from work due to 
her pain or to her depression in the previous year.  The 
appellant reported experiencing pain on a daily basis; she 
stated that she felt anxious and worrisome almost daily and 
she reported depressed feelings with some passive suicidal 
ideations every two to three months.  She said that she 
tended to avoid social situations and people due to low self-
esteem.  The appellant said she had problems with her memory 
at times and that she felt fatigued with a low interest in 
social activities.  On examination, the appellant 
demonstrated no impairment in her thought processes or her 
communication.  There were no hallucinations or delusions.  
Her mood was fair and her affect was broad.  She was oriented 
and alert.  The examiner rendered an Axis I diagnosis of 
dysthymia and assigned a GAF score of 62.

The appellant most recently underwent a VA psychiatric 
examination in May 2004; the examiner reviewed the claims 
file.  The appellant reported that she was anxious in new 
situations but not to a panic proportion.  She reported that 
her attention and concentration had improved some with 
medication.  She stated that she last felt suicidal in August 
2003.  The appellant also said that her energy was adequate 
to good and that she felt that her pain had substantially 
remitted about a year prior due to exercise and chiropractic 
adjustment.  On examination, there were no gross deficits of 
short-term or long-term memory.  The examiner rendered an 
Axis I diagnosis of dysthymia and assigned a GAF score of 62; 
the examiner also noted that the appellant had moderate 
symptoms of occasional mild insomnia, difficulty with 
concentration and attention and generally moderate difficulty 
with social, familial and occupational functioning.

Review of the private post-service treatment records in 
evidence reveals that the appellant's previous medical 
history was noted to be significant for fibromyalgia and 
depression in January 2000; on physical examination, the 
appellant's neck was supple with full range of motion.  In 
November 2000, the appellant's affect was appropriate and 
there was no evidence of a thought disorder and no suicidal 
or homicidal ideation.  

In March 2001, the appellant reported that she felt fatigued 
a lot and that she had problems with chronic pain and 
fibromyalgia.  She reported some episodes of increased 
depression and guilt, as well as poor concentration.  On 
examination, the appellant's affect was appropriate and there 
was no evidence of a thought disorder and no suicidal or 
homicidal ideation.  There was tenderness to palpation of 
multiple trigger points.  In April 2001, the appellant 
reported that she was doing much better and that her fatigue 
was improved.  In May 2001, a nerve conduction study (NCS) 
and electromyographic (EMG) testing were normal for the upper 
extremities.  In August 2001, she complained of pain in her 
neck and shoulders.  She said that her mental health was very 
good.  On physical examination, the appellant exhibited 
decreased range of motion of flexion and extension of the 
neck.  She had good range of motion of the shoulders and 
symmetric grip strength.  Radiographic examination of the 
right hip and the lumbar spine was normal.  That same month, 
a computerized tomography (CT) scan of the cervical spine 
revealed mild to moderate cervical spondylosis with 
suggestion of mild cord compression at C5-6.  In September 
2001, the appellant's gait was described as normal and her 
spine showed normal configuration.  There was diffuse 
tenderness of the cervical and lumbar spine.  There was 
diffuse tenderness over the upper trapezius muscles, the 
right worse than the left.  The appellant demonstrated full 
extension of the cervical spine and some limitation of 
extension.  She exhibited full range of motion of all four 
extremities.  Strength was 5/5 and sensation was intact.  A 
December 2001 cervical MRI revealed mild desiccation of all 
discs C2-C7.  The impression was mild degenerative changes 
noted diffusely in the cervical spine.  

In February 2002, the appellant underwent a trigger point 
injection.  She was noted to be somewhat depressed and 
tearful.  She demonstrated some decreased cervical spine 
motion.  Only one true trigger point was noted.  The 
impression was history of possible fibromyalgia syndrome.  
The next month, she complained of having a myalgia and waxing 
and waning over depression.  She reported days where she 
would cry uncontrollably.  On physical examination, there 
were no trigger points.  Range of motion was somewhat 
decreased.  The clinical assessment was chronic neck and back 
pain, depression and possible fibromyalgia.

Review of the appellant's post-service VA medical treatment 
records reveals that, in August 2001, the appellant reported 
that her depression symptoms were fairly well controlled, 
although she said she did occasionally have depression and 
anxiety.  She denied manic episodes and suicidal ideation.  
On physical examination, her neck was supple with no 
tenderness.  Her gait and station were normal.  There was no 
crepitation, tenderness, mass or effusion.  Muscle strength 
was 5/5 and tone was good throughout.  There was no 
flaccidity, cogwheeling or spasticity.  Sensory testing was 
normal.  The appellant's mood was somewhat depressed and her 
affect was flat.  The assessment was dysthymia, arthritis, 
and degenerative joint disease of the cervical spine by 
history with chronic pain of the right neck, shoulder and 
hip.  In December 2001, the appellant had a regular 
gynecological visit; she had no breast pain or discharge.  
She displayed a depressed affect and ambulated without 
difficulty.  The appellant had another gynecological visit in 
February 2002; her bilateral breast examination was 
essentially unremarkable.  In June 2002, the appellant 
exhibited limitation of left neck lateral rotation.  In 
February 2003, the appellant reported chronic feelings of 
unhappiness, a lack of motivation, rumination and walking.  
She denied suicidality.  The appellant stated that her 
physical pain was largely improved and that she took 
painkillers only infrequently.  On examination her mood was 
dysthymic.  Her thought processes were rational and she had 
no delusions or obsessions.  She denied hallucinations and 
suicidal or homicidal ideation.  Her cognition was intact.  
The doctor rendered a diagnosis of dysthymic disorder and 
assigned a GAF score of 60.  The appellant had another 
gynecological visit in February 2003; her breasts were mildly 
dense.  The associated mammogram was negative.  In October 
2003, the appellant reported being in college; she had some 
worsening depression associated with school.  Her cognition 
was intact.  In November 2003, the appellant reported that 
she felt much better and that she was no longer depressed.  
She said that she concentrated better and that she slept 
well.  In February 2004, the appellant's breast examination 
revealed mildly dense breasts with no dominant masses.  The 
appellant reported that she was back at school, that she felt 
well, that she was no longer depressed and that she could 
concentrate well.  In September 2004, the appellant reported 
that she slept well and was able to do her schoolwork without 
difficulty.  Her GAF score was 65.  In November 2004, the 
appellant was noted to be less depressed and focused on 
schoolwork.  Again, her GAF score was 65.

II.  Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Higher initial rating claims.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 30 
percent and 10 percent evaluations for her psychiatric and 
cervical spine disorders.  The United States Court of Appeals 
for Veterans Claims (Court) held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then-current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The depression 
and cervical spine issues before the Board are consequently 
taken to include whether there is any basis for a higher 
rating at any pertinent time, to include whether a higher 
rating currently is in order.

Depression

The appellant contends that her depression is more severely 
disabling than reflected by the initial disability 
evaluation.  She maintains that her condition warrants an 
evaluation in excess of the 30 percent initial rating.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
(Between March 1999 and November 2004, the appellant's GAF 
score rose from 55 to 65.)

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support an initial schedular evaluation in excess of 
30 percent for the appellant's depression.  While the 
evidence indicates that the appellant has demonstrated such 
symptoms as social isolation and sleep disturbance, as well 
as disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not show any circumstantial, 
circumlocutory, or stereotyped speech or any difficulty in 
understanding complex commands or retention of only highly 
learned material and forgetting to complete tasks or impaired 
abstract thinking.  There is no clinical evidence of any 
panic attacks.  Both the private and VA treatment records 
reveal no impairment of the thought process or 
communications.  The appellant has not exhibited any 
inappropriate behavior, and has been able to maintain her 
personal hygiene and other activities of daily living.  She 
had never been noted to be other than alert and oriented.  
Furthermore, there is no evidence of record that reflects any 
suicidal ideation other than vague thoughts.  The record 
clearly demonstrates that the appellant suffered from a 
depressed and irritable mood, anxiety, social isolation, 
sleep impairment and some problems with concentration, but 
she was generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  She was able 
to work full time without problems and she was able to attend 
college.  Examiners have not described her difficulties due 
to depression as more severely disabling than "moderate."  
Therefore an initial evaluation in excess of 30 percent is 
not warranted under the applicable rating criteria.

The appellant has indicated that she should be rated higher 
than 30 percent due to her symptomatology.  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The March 1999 VA 
psychiatric examination report indicates a GAF score of 55 
and the November 2004 VA Mental Health Clinic evaluation 
shows a GAF score of 65, which shows moderate to less than 
moderate difficulty with social and occupational functioning.  
The clinical assessments of record are considered persuasive 
as to the appellant's degree of impairment due to depression 
because they consider the overall industrial impairment due 
to her psychiatric illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 30 percent for disability due to depression is 
not warranted as the medical evidence discussed above does 
not show that there was reduced reliability and productivity 
due to such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; impairment of short and long-term memory; or impairment 
of judgment or abstract thinking, for example.  The 
preponderance of the evidence is against the claim.

Cervical spine arthritis

The appellant contends that her cervical spine disability is 
more severely disabling than reflected by the initial 
disability evaluation.  She maintains that her neck condition 
warrants an evaluation in excess of the 10 percent initial 
rating.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board notes that service connection was originally 
granted for cervical spine arthritis, effective from July 1, 
1999; the cervical spine disability was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003.

The regulations used to evaluate diseases and injuries of the 
spine have changed since the appellant's separation from 
service.  These changes became effective on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004))).

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating in November 2000 
contained a number of Diagnostic Codes relating to the 
cervical spine.  A 30 percent evaluation was warranted for 
favorable ankylosis of the cervical spine and a 40 percent 
evaluation was warranted for unfavorable ankylosis of the 
cervical spine.  Diagnostic Code 5287.  38 C.F.R. § 4.71a 
(1999).  Slight limitation of motion of the cervical spine 
warranted a 10 percent evaluation, while moderate limitation 
of motion warranted a 20 percent evaluation and severe 
limitation of motion of the cervical spine was rated as 30 
percent disabling under Diagnostic Code 5290.  A 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome and a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a (1999).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians her subjective complaints of chronic pain and pain 
on use, and objective medical evidence does show findings of 
some tenderness, as well as some decreased range of motion of 
the cervical spine without spasms.  The objective medical 
evidence does not show any findings of weakness, atrophy or 
upper extremity neuropathy.  However, the appellant has 
consistently complained of pain in her neck spreading to 
between her shoulder blades that worsens with use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of 
record shows that the appellant's cervical strain 
symptomatology did not approximate the schedular criteria for 
an evaluation in excess of 10 percent under Diagnostic Code 
5287 or 5290 or 5293 (2002).  The pain and functional 
limitations caused by the cervical spine disorder were 
contemplated in the evaluation for limitation of motion of 
the cervical spine that was represented by the initially 
assigned 10 percent rating.

In addition, no ankylosis of the cervical spine and no 
intervertebral disc syndrome of the cervical spine have been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5287 are not helpful to the appellant's case.  The Board has 
also considered the degree of limitation of motion that the 
appellant had, which in this case was slight.  Thus, an 
evaluation in excess of 10 percent for the appellant's 
cervical spine disability is not warranted under old rating 
criteria.  38 C.F.R. § 4.71a (2002).  

As previously noted, the enumerated criteria for spinal 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the December 2004 Supplemental Statement of the Case).  
This change revised the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  It addition to renumbering 
the Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent disabling.

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated forward 
flexion of the cervical spine limited to 15 degrees or less; 
nor has she demonstrated favorable ankylosis of the entire 
cervical spine.  Additionally, the appellant has not been 
service connected for degenerative disc disease of the 
cervical spine.  Therefore, an evaluation in excess of 10 
percent is not warranted under Diagnostic Codes 5235-5242.  
38 C.F.R. § 4.71a (2004).  

Under the old criteria, the limitation of motion described in 
the March 1999 VA examination report more closely 
approximates the findings required for a 10 percent 
evaluation for slight limitation of motion under Diagnostic 
Code 5290 and the evidence of record does not indicate any 
findings of more than slight limitation of motion.  38 C.F.R. 
§ 4.71(a) (1999).  The pain and functional limitations caused 
by the neck disorder are contemplated in the rating for 
slight impairment that has been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate or increased disability rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, the most current medical evidence 
shows no objective evidence that moderate cervical spine 
impairment is demonstrated.  As such, findings commensurate 
with moderate cervical spine limitation of motion under 
Diagnostic Code 5003-5290 have not been shown.

The appellant has indicated that she should be rated as more 
than 10 percent disabled for her cervical spine disability 
due to her symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The medical evidence of record 
indicates mild limitation of motion at most, with pain on 
motion and tenderness, but no spasms.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to her cervical degenerative changes 
because they consider the overall industrial impairment due 
to her cervical arthritis.  Therefore the Board finds that 
the appellant is not entitled to an initial evaluation in 
excess of 10 percent for her cervical spine disability.

B.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the 30 percent evaluation assigned for depression and the 10 
percent evaluation for the neck disability could be granted 
if it was demonstrated that the particular disability 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either of these two 
disabilities presented such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there were higher 
ratings for a psychiatric disability and for a cervical spine 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for either her 
depression or her neck; nor has she required any extensive 
treatment.  The appellant has not offered any objective 
evidence of any symptoms due to either that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for the an initial evaluation in excess 
of 30 percent for the depression were not demonstrated in the 
evidence of record.  Nor were the findings needed for the an 
initial evaluation in excess of 10 percent for the cervical 
spine disability demonstrated.  Because the preponderance of 
the evidence is against an allowance of an evaluation in 
excess of 30 percent for the appellant's psychiatric 
disability and because the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for the 
neck disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

Finally, because this is an appeal from the initial ratings 
for the depression and cervical spine disabilities, the Board 
has considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability that would warrant changes in the ratings assigned 
since July 1, 1999, and therefore does not support the 
assignment of any staged ratings for either one of these two 
disabilities.

C.  Service connection claims

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The competent medical evidence of record does not establish a 
current diagnosis of any right shoulder disorder, including 
the claimed myofascial pain syndrome or fibromyalgia.  While 
the service medical records indicate that diagnoses of 
myofascial pain disorder and fibromyalgia were given to the 
appellant, the post-service medical records do not confirm 
either diagnosis.  After service, there is no competent 
clinical diagnosis of any such disorder by either VA doctors 
or by the appellant's own private physicians.  The 
appellant's private physicians have rendered clinical 
assessment of history of possible fibromyalgia syndrome 
(February 2002) and possible fibromyalgia (March 2002).  
Nevertheless, the Board notes that the award of benefits may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran held to be speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).

While the appellant has complained of right shoulder pain 
that she says has occurred since service, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In addition, it appears that the right shoulder pain 
has been remitted as of May 2003, as reported by the 
appellant during her May 2004 VA examination.  Thus, the 
claims file does not contain competent medical evidence to 
the effect that the veteran currently suffers from a 
diagnosed disability.  

Likewise, while a February 1999 in-service x-ray examination 
was interpreted as demonstrating the existence of mild 
scoliosis of the lumbar spine, this finding has not been 
duplicated in any post-service x-ray, CT scan or MRI.  Nor 
have there been any post-service clinical findings of any 
abnormal spine contour.  Furthermore, while the clinical 
evidence of record indicates that the left leg is shorter 
than the right leg by only a centimeter or less, the 
appellant has not indicated how this clinically insignificant 
difference is currently causing disability and there is no 
clinical diagnosis of record indicating the existence of any 
such disability.  Furthermore, there is no current clinical 
evidence of, or diagnosis of, fibrocystic breast disease.  
(The appellant's January 1999 mammogram was negative, as were 
each one of her post-service mammograms and breast 
examinations.)  

The Board is cognizant of the veteran's own statements to the 
effect that she currently experiences various symptoms that 
are causally related to her twenty years in the military.  
However, the evidence does not indicate that she possesses 
medical expertise.  She is not competent to render an opinion 
on a matter requiring medical expertise, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a current diagnosis indicative of disability due to a 
chronic right shoulder disorder or scoliosis with leg length 
discrepancy or fibrocystic breast disease, the preponderance 
of the evidence is against each one of these claims.  With 
the absence of a current diagnosis of any one of the claimed 
disorders, the evidence cannot establish a causal connection 
between the claimed disorder and service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the appellant's claims for service connection 
should be denied.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claims for higher ratings and 
for service connection in a January 2002 RO letter, as well 
as the discussion in the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC).  She was also told 
that she needed to ensure that all pertinent evidence was 
submitted.  She was informed as to what was required of her 
and what VA would do to assist her.  Therefore, VA has no 
outstanding duty to inform.  

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the November 2000 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's rating and 
service connection claims, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant submitted private medical records.  The 
appellant was afforded several VA medical examinations.  The 
appellant did not provide any information to VA concerning 
treatment records that she wanted the RO to obtain for her 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In March 2005, the appellant was informed that she could 
submit additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the appellant's depression is denied.

Entitlement to an evaluation in excess of 10 percent for the 
appellant's cervical spine disability is denied.

Service connection for the right shoulder disorder, scoliosis 
with a left leg length discrepancy, or fibrocystic breast 
disease is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


